Citation Nr: 0948642	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Service connection for a right shoulder disorder. 

2.	Service connection for sleep apnea as secondary to the 
Veteran's service-connected broken nose with a deviated 
septum.  

3.	Service connection for hypertension as secondary to sleep 
apnea.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1952 to July 1955.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2008 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.     


FINDINGS OF FACT

1.	The Veteran's right shoulder disorder is not related to 
service.  

2.	The Veteran's sleep apnea is not related to his service-
connected nose disorder.  

3.	The Veteran's hypertension is not related to a service-
connected disorder.  


CONCLUSIONS OF LAW

1.	A right shoulder disorder was not incurred in or 
aggravated by service, nor may it be presumed related to 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.	Sleep apnea was not incurred in or aggravated by service, 
and is not related to a service-connected disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

3.	Hypertension was not incurred in or aggravated by service, 
is not related to a service-connected disorder, and may not 
be presumed related to service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

The RO satisfied VCAA notification requirements here in a 
letter to the Veteran dated in October 2007.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In this letter, the RO 
informed the Veteran of the elements of his claims, and of 
the evidence necessary to substantiate his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  The 
RO advised the Veteran of the respective duties of the VA and 
of the Veteran in obtaining evidence needed to substantiate 
his claims.  The RO requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And the RO notified the Veteran 
prior to the March 2008 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims service connection for hypertension, sleep 
apnea, and a right shoulder disorder.  

The medical evidence of record establishes that the Veteran 
currently has these disorders.  Private treatment records 
dated from May 2002 show that the Veteran has been diagnosed 
with hypertension.  Private treatment records dated from 
December 2004 show that the Veteran has been diagnosed with 
sleep apnea.  And a December 2008 VA compensation examination 
report of record notes diagnoses of degenerative changes in 
the right shoulder, hypertension, and sleep apnea.  

In the March 2008 rating decision on appeal, the RO denied 
the Veteran's claims to service connection.  The RO 
reiterated its denials in the July 2008 Statement of the Case 
(SOC) and June 2009 Supplemental SOC.  For the reasons set 
forth below, the Board agrees with these decisions.  

	Right Shoulder Disorder 

The Veteran claims that an in-service injury to his right arm 
caused a chronic right shoulder disorder that should be 
service connected.  The Veteran's service treatment records 
support his claim to an in-service injury.  Records dated in 
November 1953 indicate that the Veteran dislocated his right 
shoulder.  Again, the record also shows that the Veteran 
currently has degenerative changes in his right shoulder.  

However, the Board finds service connection unwarranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis and hypertension, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

In this matter, the Board finds service connection 
unwarranted because the medical evidence does not indicate 
that the Veteran developed arthritis in his right shoulder 
during service, or within the first year of his discharge 
from service.  See 38 C.F.R. §§ 3,303, 3.307, 3.309.  Rather, 
the earliest medical evidence of right shoulder arthritis is 
found in the December 2008 VA report, which notes x-ray 
evidence of degenerative changes of the glunohumeral joint.  
As such, a finding of presumptive service connection would 
not be warranted here.  

Moreover, service connection is unwarranted for a right 
shoulder disorder because the only medical evidence 
addressing the issue of medical nexus finds the in-service 
injury unrelated to the current degenerative changes.  In the 
December 2008 report, the VA examiner stated that the 
Veteran's current arthritis was likely not related to the in-
service injury.  See Pond, supra.  

The Board finds that the objective evidence of record 
supports the VA examiner's finding.  The Veteran's June 1955 
discharge report of medical examination is negative for a 
right shoulder disorder.  This indicates an absence of 
chronic residuals from the in-service dislocation.  See 
38 C.F.R. § 3.303(b).  As noted, the earliest medical 
evidence of record of a post-service right shoulder disorder 
is dated in December 2008, over 53 years following the 
Veteran's discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for a right shoulder disorder 
until August 2007, over 52 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  

As such, service connection for right shoulder arthritis is 
unwarranted here.  




	Sleep Apnea 

The Veteran claims that he has sleep apnea due to a nose 
disorder the RO service connected in a June 2009 rating 
decision.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a).  See 
also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the evidence demonstrates that the Veteran 
has a nose disorder - specifically, residuals of an in-
service broken nose to include a deviated septum - and that 
he has sleep apnea.  

The Board finds service connection unwarranted however 
because no medical evidence of record relates the Veteran's 
sleep apnea to his service-connected nose disorder.  Rather, 
the evidence preponderates against the Veteran's claim.  In 
the only medical evidence to comment on the issue of 
secondary service connection, the December 2008 VA examiner 
found the sleep apnea likely not related to the nose 
disorder.  

	Hypertension

The Veteran maintains that his hypertension should be service 
connected because it is caused by his sleep apnea.  But the 
Board finds secondary service connection unwarranted here as 
well.  The Veteran is not currently service connected for 
sleep apnea - the foundation to a secondary service 
connection finding is missing therefore.  See 38 C.F.R. 
§ 3.310.  

The Board also notes that presumptive service connection for 
hypertension is unwarranted here because the earliest medical 
evidence of hypertension is found in May 2002 private medical 
records.  No evidence of record - to include the Veteran's 
June 1955 discharge report of medical examination - indicates 
onset of hypertension during service or within the first year 
of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that it has closely reviewed and considered 
the Veteran's statements and arguments regarding service 
connection.  While his statements may be viewed as evidence, 
the Board must also note again that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
The lay statements alone are therefore insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).       

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)



ORDER

1.	Service connection for a right shoulder disorder is 
denied.   

2.	Service connection for sleep apnea is denied.    

3.	Service connection for hypertension is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


